Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 1 of 16 Page ID #:23




                        EXHIBIT A
                                                                        19STCV36272
                                       Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 2 of 16 Page ID #:24
                                                             Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: John Doyle


                                     Electronically FILED by Superior Court of California, County of Los Angeles on 10/10/2019 01:59 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk


                                            1       ABRAHAM MATHEW, SBN 181110
                                                    abraham@mathewandgeorge.com
                                            2       JACOB GEORGE, SBN 213612
                                                    jacob@mathewandgeorge.com
                                            3       MATHEW & GEORGE
                                                    500 South Grand Avenue, Suite 2050
                                            4       Los Angeles, California 90071
                                                    Telephone:    (310) 478-4349
                                            5       Fax:          (310) 478-9580
                                            6       Attorneys for Plaintiff,
                                                    RAVEN JACKSON
                                            7

                                            8

                                            9                                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                          10                                      FOR THE COUNTY OF LOS ANGELES - CENTRAL

                                          11
                                                    RAVEN JACKSON, an individual,                                              Case No.:
500 SOUTH GRAND AVENUE, SUITE 2050




                                          12
   LOS ANGELES, CALIFORNIA 90071




                                                                              Plaintiff,
                                          13                                                                                   COMPLAINT
        MATHEW & GEORGE




                                          14                  vs.
                                                                                                                                (1)      Retaliation in Violation of Public Policy;
                                                    PRIME NOW LLC, a California limited                                         (2)      Wrongful Termination in Violation of
                                          15
                                                    liability company, and DOES 1 through 10,                                            Public Policy;
                                          16        inclusive,                                                                  (3)      Hostile Work Environment Harassment;
                                                                                                                                (4)      Violation of Lab. Code §§ 226.7, 512(a)
                                          17                                                                                             (Unpaid Meal Period Premiums);
                                                                              Defendants.                                       (5)      Violation of Lab. Code § 226.7 (Unpaid
                                          18                                                                                             Rest Period Premiums);
                                          19                                                                                    (6)      Violation of Lab. Code §§ 201 and 202
                                                                                                                                         (Wages Not Timely Paid Upon
                                          20                                                                                             Termination);
                                                                                                                                (7)      Violation of Lab. Code § 226(a) (Failure
                                          21                                                                                             Furnish Timely and Accurate Wage
                                                                                                                                         Statements);
                                          22                                                                                    (8)      Violation of California Business &
                                          23                                                                                             Professions Code §§ 17200, et seq.

                                          24

                                          25                                                                                   DEMAND FOR JURY TRIAL
                                          26
                                                                                                                               [UNLIMITED CIVIL ACTION]
                                          27

                                          28
                                                                                                                     COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 3 of 16 Page ID #:25



                                       1          Plaintiff Raven Jackson hereby alleges as follows:

                                       2                        FACTUAL AND LEGAL SUMMARY OF THE CASE

                                       3          1.      Plaintiff Raven Jackson (“Raven” or “Plaintiff”) brings this action to recover,

                                       4   among other things, compensatory and punitive damages against Defendant Prime Now, LLC

                                       5   (“Prime” or “Defendants”). The unlawful harassment and retaliation set forth in this Complaint

                                       6   were directed towards Plaintiff as a result of her race and it arose out of her employment with

                                       7   Defendants. In addition, Defendants failed to pay Plaintiff her meal and rest periods and failed to

                                       8   provide her accurate wage statements. Upon Plaintiff’s wrongful termination, Defendants also

                                       9   failed to provide her timely and accurate wages. Plaintiff seeks compensatory and punitive

                                      10   damages and statutory penalties for Defendant’s unlawful actions.

                                      11                                             JURISDICTION
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12          2.      The California Superior Court has jurisdiction over this action pursuant to
   LOS ANGELES, CALIFORNIA 90071




                                      13   California Constitution Article VI, § 10, which grants the Superior Court “original jurisdiction in
        MATHEW & GEORGE




                                      14   all causes except those given by statute to other trial courts.” The Statutes under which this action

                                      15   is brought do not specify any other basis for jurisdiction.

                                      16          3.      The California Superior Court has jurisdiction over Defendants because each is a

                                      17   corporation and/or entity and/or person that has sufficient minimum contacts in California, each is

                                      18   a citizen of California, or each otherwise purposely availed itself of the California market so as to

                                      19   render the exercise of jurisdiction over it by the California courts consistent with traditional

                                      20   notions of fair play and substantial justice.

                                      21                                         PARTIES AND VENUE

                                      22          4.      Plaintiff is and, at all relevant times, was employed in and performed services in

                                      23   the State of California, County of Los Angeles.

                                      24          5.      Plaintiff is informed and believes, and thereon alleges, that Prime is, and, at all

                                      25   relevant times, was a California corporation conducting business in California, the County of Los

                                      26   Angeles. Plaintiff worked at Prime’s location in Los Angeles County, California, and her causes

                                      27   of action set forth in this Complaint occurred there.

                                      28          6.      Plaintiff is informed and believes, and thereon alleges, that at the time of the

                                                                                           Page 1
                                                                                       COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 4 of 16 Page ID #:26



                                       1   wrongful conduct alleged herein, and continuing, that Prime met the definition of “employer” set

                                       2   forth at Government Code, § 12926(d) (requiring five or more employees) for liability under the

                                       3   California Fair Employment and Housing Act (“FEHA”).

                                       4          7.      The true names and capacities, whether corporate, associate, individual, or

                                       5   otherwise of Defendants DOES 1 through 10, inclusive, are unknown to Plaintiff, who therefore

                                       6   sues said Defendants by such fictitious names pursuant to California Code of Civil Procedure §

                                       7   474. Each Defendant designated herein as a DOE is negligently or otherwise legally responsible

                                       8   in some manner for the events and happenings herein referred, and caused injuries and damages

                                       9   proximately thereby to Plaintiff as herein alleged. Plaintiff will ask leave of Court to amend this

                                      10   Complaint to show their true names and capacities when the same have been ascertained.

                                      11                                          JOINT LIABILITY
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12          8.      Unless otherwise indicated herein, each Defendant herein sued is the agent, co-
   LOS ANGELES, CALIFORNIA 90071




                                      13   conspirator, joint venture, general employer, special employer, dual employer, partner, and/or
        MATHEW & GEORGE




                                      14   employee of every other Defendant and, as alleged, has been acting within the course and scope

                                      15   of said agency, conspiracy, joint venture, dual employment, joint employment, partnership, and/or

                                      16   employment with the knowledge and/or consent of co-Defendants, and each of them. Moreover

                                      17   Plaintiff is informed and believes, and thereon alleges, that each Defendant has authorized and/or

                                      18   ratified the wrongful activities of each of the remaining Defendants.

                                      19                     CORPORATE LIABILITY FOR PUNITIVE DAMAGES

                                      20          9.      Defendants conduct, as described herein, was malicious, fraudulent, oppressive,

                                      21   mean, vile, despicable, and in conscious disregard of Plaintiff’s rights and was undertaken by its

                                      22   officers, directors, and/or managing agents, and/or pursuant to policies and procedures adopted by

                                      23   its officers, directors, and/or managing agents as those terms are used in Civil Code, §§ 3294 and

                                      24   3295 for purposes of establishing corporate liability for punitive damages. Further Defendants

                                      25   had advance knowledge of the malicious, fraudulent, and/or oppressive activities of the individual

                                      26   perpetrators whose actions and conduct were authorized, approved, and/or ratified by Defendants’

                                      27   directors, officers, and/or managing agents.

                                      28   ///

                                                                                          Page 2
                                                                                     COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 5 of 16 Page ID #:27



                                       1                         FACTS COMMON TO ALL CAUSES OF ACTION

                                       2          10.      In or about December 2016, Defendants hired Raven to fulfill Amazon Prime

                                       3   orders in a Sprouts Grocery Store. Raven is African American.

                                       4          11.      Amazon Prime orders had to be completed within a short time span of their entry.

                                       5   Since Amazon Prime orders were tracked hourly, failing to complete orders would cause quotas

                                       6   to be missed.

                                       7          12.      Raven’s supervisor, Isokegen (“Iso”), required Raven to complete Amazon Prime

                                       8   orders irrespective of her legally mandated rest and meal periods in order to fulfill certain quotas.

                                       9   Although she worked through her rest and meal periods, Raven was never adequately

                                      10   compensated.

                                      11          13.      Raven was subject to racial discrimination and harassment. An older Asian lady
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12   with whom Raven worked repeatedly called Raven “Nappy Head” and made other racist
   LOS ANGELES, CALIFORNIA 90071




                                      13   comments. Many of Raven’s friends, including Stephanie and Efrin, witnessed the older lady
        MATHEW & GEORGE




                                      14   demean and abuse Raven on many occasions.

                                      15          14.      Raven complained to Iso about the older lady’s racist behavior, but Iso failed to

                                      16   take any remedial measures. As a result of Defendant’s implied consent, the older lady continued

                                      17   to harass Raven and refer to her as “Nappy Head.”

                                      18          15.      Afterward, a meeting was held between Raven, Iso, the older lady, and two other

                                      19   employees. In the meeting, Raven once more complained to Iso that the older lady was hostile

                                      20   towards her and continued to call her “Nappy Head.” In response, the older lady said, “this is why

                                      21   we should conduct background checks on these type of people.” Iso simply laughed.

                                      22          16.      Soon after the meeting, Raven submitted a written complaint to Iso regarding the

                                      23   hostile work environment she was laboring in. She never received a response from Iso or Human

                                      24   Resources.

                                      25          17.      Approximately a month after the meeting, a Sprouts shopper threatened to harm

                                      26   Raven. The Sprouts shopper was escorted out by a Sprouts security guard but Raven was

                                      27   nevertheless frightened by the incident. Out of concern for her safety, Raven asked to be relocated

                                      28   to a new location.

                                                                                        Page 3
                                                                                      COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 6 of 16 Page ID #:28



                                       1          18.      Raven was relocated to a warehouse for Amazon. Soon after, the older lady was

                                       2   also relocated to the same warehouse. In or about October 2017, Raven attempted to login to

                                       3   Defendant’s website to sign up for shifts. Raven’s access was denied so she contacted Iso. Iso

                                       4   informed her that she had been terminated but offered her no reason or explanation as to why.

                                       5                                      FIRST CAUSE OF ACTION

                                       6                                Retaliation in Violation of Public Policy

                                       7                                     (Plaintiff against all Defendants)

                                       8          19.      Plaintiff incorporates all paragraphs above as though fully set forth herein.

                                       9          20.      Plaintiff was an employee of Defendants, and Defendants were prohibited from

                                      10   retaliating against Plaintiff for reporting conduct that she reasonably believed violated the law.

                                      11   The complaint can be made to a government agency or to the employer itself.
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12          21.      The following statutes were in full force and effect and delineated fundamental,
   LOS ANGELES, CALIFORNIA 90071




                                      13   substantial, and well-established policies that benefit the public at large rather than private
        MATHEW & GEORGE




                                      14   interests and were binding upon Defendants at the time of Plaintiff’s employment and

                                      15   termination:

                                      16               Government Code § 12940(a) prohibits discrimination on the basis of race.

                                      17               Cal. Labor Code § 6310 prohibits discrimination against or demotion of an employee

                                      18                for reporting unsafe working conditions.

                                      19               Government Code § 12940(k) requires an employer take all reasonable steps necessary

                                      20                to prevent discrimination and harassment from occurring.

                                      21          22.      As detailed above, Plaintiff made multiple complaints to her supervisors at Prime

                                      22   about race discrimination and unlawful working conditions, such as co-worker harassment.

                                      23   Defendants failed to reasonable steps to prevent such discrimination and harassment.

                                      24          23.      After Plaintiff began making these protected complaints, Defendants retaliated

                                      25   against Plaintiff by terminating her employment.

                                      26          24.      Defendants retaliated against Plaintiff for asserting her rights under the California

                                      27   Labor and Government Codes and reporting a violation of the law.

                                      28          25.      As a result of Defendants’ malicious, oppressive, fraudulent, and despicable

                                                                                         Page 4
                                                                                      COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 7 of 16 Page ID #:29



                                       1   violations of various public policies set forth herein, Plaintiff has suffered and continues to suffer

                                       2   general and special damages, and the need for punitive damages.

                                       3                                     SECOND CAUSE OF ACTION

                                       4                          Wrongful Termination in Violation of Public Policy

                                       5                                     (Plaintiff against all Defendants)

                                       6           26.     Plaintiff incorporates all paragraphs above as though fully set forth herein.

                                       7           27.     Plaintiff reported the hostile work environment to Defendant and Defendant did

                                       8   not take any appropriate measures to remedy her complaint.

                                       9           28.     Plaintiff’s reporting of the hostile work environment to her supervisors was an

                                      10   exercise of Plaintiff’s legal right or privilege.

                                      11           29.     It is the law and fundamental public policy of the state of California that an
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12   employer may not retaliate against an employee for exercising a right or privilege granted to them
   LOS ANGELES, CALIFORNIA 90071




                                      13   by law. This public policy is embodied in statutes including, but not limited to, California Labor
        MATHEW & GEORGE




                                      14   Code § 1102.5.

                                      15           30.     Defendants retaliated against Plaintiff for exercising her rights and reporting the

                                      16   hostile work environment by terminating her employment.

                                      17           31.     Accordingly, Defendants wrongfully terminated Plaintiff in violation of

                                      18   California's fundamental public policies.

                                      19           32.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,

                                      20   Plaintiff has suffered and continues to suffer substantial losses in earnings and other employment

                                      21   benefits and has incurred other economic losses in an amount to be proven at trial.

                                      22           33.     As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,

                                      23   Plaintiff has suffered emotional distress, humiliation, shame, and embarrassment, all to Plaintiff’s

                                      24   damage in an amount to be proven at the time of trial.

                                      25           34.     Defendants committed the acts herein despicably, maliciously, fraudulently, and

                                      26   oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive

                                      27   amounting to malice, and in conscious disregard of the rights and safety of Plaintiff. Plaintiff is

                                      28   thus entitled to recover punitive damages from Defendants in an amount according to proof.

                                                                                          Page 5
                                                                                        COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 8 of 16 Page ID #:30



                                       1                                     THIRD CAUSE OF ACTION

                                       2    Hostile Work Environment Harassment and Failure to Prevent Hostile Work Environment

                                       3                                   (Plaintiff against all Defendants)

                                       4          35.     Plaintiff incorporates all paragraphs above as though fully set forth herein.

                                       5          36.     As detailed above, Defendant’s conduct created a hostile work environment for

                                       6   Plaintiff, making the conditions of her employment intolerable in direct contravention of various

                                       7   statutes and state law decisions, including but not limited to California Government Code §

                                       8   12940. Despite repeated complaints and requests for the hostile conduct to stop, Defendant took

                                       9   no action and subjected Plaintiff to a hostile work environment due to harassment based on race.

                                      10          37.     Such harassment was so severe and pervasive that it altered the conditions of

                                      11   Plaintiff’s employment, creating a hostile, abusive work environment and thereby endangering
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12   Plaintiff’s physical health and making her working conditions intolerable. Said harassment was
   LOS ANGELES, CALIFORNIA 90071




                                      13   sufficiently extreme to amount to a change in the terms and conditions of Plaintiff’s employment.
        MATHEW & GEORGE




                                      14          38.     As a direct and legal result of Defendants’ conduct, and each of them, Plaintiff has

                                      15   suffered and continues to suffer general, consequential, and special damages, including but not

                                      16   limited to substantial losses in earnings, other employment benefits, physical injuries, physical

                                      17   sickness, as well as emotional distress, plus medical expenses, future medical expenses, and

                                      18   attorneys’ fees, all to her damage in the amount according to proof.

                                      19          39.     Defendants’ actions justify the imposition of punitive damages in that the actions

                                      20   were against public policy. Defendants committed the acts alleged herein maliciously,

                                      21   fraudulently and oppressively, with the wrongful intention of injuring Plaintiff, from an improper

                                      22   and evil motives amounting to malice in conscious disregard of Plaintiff’s rights.

                                      23                                 FOURTH CAUSE OF ACTION
                                                   Violation of Lab. Code §§ 226.7 and 512(a) — Unpaid Meal Period Premiums
                                      24                                 (Plaintiff against all Defendants)
                                      25          40.     Plaintiff incorporates all paragraphs above as though fully set forth herein.
                                      26          41.     The applicable IWC Wage Order and California Labor Code §§ 226.7 and 512(a)
                                      27   were applicable to Plaintiff’s employment by Defendants.
                                      28

                                                                                       Page 6
                                                                                     COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 9 of 16 Page ID #:31



                                       1          42.      California Labor Code § 226.7 provides that no employer shall require an

                                       2   employee to work during any meal period mandated by an applicable order of the IWC.

                                       3          44.      The applicable IWC Wage Order and California Labor Code § 512(a) provide that

                                       4   an employer may not require, cause or permit an employee to work for a period of more than five

                                       5   (5) hours per day without providing the employee with an uninterrupted meal period of not less

                                       6   than thirty (30) minutes, except that if the total work period per day of the employee is not more

                                       7   than six (6) hours, the meal period may be waived by mutual consent of both the employer and

                                       8   the employee.

                                       9          45.      Plaintiff was required to work for periods longer than five (5) hours without an

                                      10   uninterrupted meal period of not less than thirty (30) minutes. Plaintiff was not authorized or

                                      11   permitted lawful meal periods, and was not provided with one hour’s wages in lieu thereof in
500 SOUTH GRAND AVENUE, SUITE 2050




                                      12   violation of, among others, Labor Code §§ 226.7, 512, and applicable IWC Wage Orders.
   LOS ANGELES, CALIFORNIA 90071




                                      13          46.      Defendants willfully required Plaintiff to work during meal periods and failed to
        MATHEW & GEORGE




                                      14   compensate Plaintiff for work performed during meal periods.

                                      15          47.      Defendants failed to pay Plaintiff the full meal period premium due pursuant to

                                      16   California Labor Code § 226.7.

                                      17          48.      Defendants’ conduct violates the applicable IWC Wage Orders and California

                                      18   Labor Code §§ 226.7 and 512(a).

                                      19          49.      Pursuant to the applicable IWC Wage Order and California Labor Code §

                                      20   226.7(b), Plaintiff is entitled to recover one additional hour of pay at the regular hourly rate of

                                      21   compensation for each work day that the meal period was not provided.

                                      22                                   FIFTH CAUSE OF ACTION
                                                  Violation of California Labor Code § 226.7(a) — Unpaid Rest Period Premiums
                                      23                                  (Plaintiff against all Defendants)
                                      24          50.      Plaintiff incorporates all paragraphs above as though fully set forth herein.
                                      25          51.      The applicable IWC Wage Order and California Labor Code § 226.7 were
                                      26   applicable to Plaintiff’s employment by Defendants.
                                      27          52.      California Labor Code § 226.7 provides that no employer shall require an
                                      28   employee to work during any rest period mandated by an applicable order of the IWC.

                                                                                         Page 7
                                                                                      COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 10 of 16 Page ID #:32



                                        1          53.     The applicable IWC Wage Order provides that “[e]very employer shall authorize

                                        2   and permit all employees to take rest periods, which insofar as practicable shall be in the middle

                                        3   of each work period” and that the “rest period time shall be based on the total hours worked daily

                                        4   at the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof” unless the

                                        5   total daily work time is less than three and one-half (3½) hours.

                                        6          54.     Defendants required Plaintiff to work four (4) or more hours without authorizing

                                        7   or permitting a ten (10) minute rest period per each four (4) hour period worked.

                                        8          55.     Defendants willfully required Plaintiff to work during rest periods and failed to

                                        9   compensate Plaintiff for work performed during rest periods.

                                       10          56.     Defendants failed to pay Plaintiff the full rest period premium due pursuant to

                                       11   California Labor Code § 226.7.
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12          57.     Defendants’ conduct violates the applicable IWC Wage Orders and California
   LOS ANGELES, CALIFORNIA 90071




                                       13   Labor Code § 226.7.
        MATHEW & GEORGE




                                       14          58.     Pursuant to the applicable IWC Wage Order and California Labor Code §

                                       15   226.7(b), Plaintiff is entitled to recover one additional hour of pay at her regular hourly rate of

                                       16   compensation for each work day that the rest period was not provided.

                                       17                                     SIXTH CAUSE OF ACTION
                                                                    Violation of California Labor Code § 201 and 202
                                       18                              Wages Not Timely Paid Upon Termination
                                       19                                   (Plaintiff against all Defendants)
                                                   59.     Plaintiff incorporates all paragraphs above as though fully set forth herein.
                                       20
                                                   60.     At all times, California Labor Code §§ 201 and 202 provide that if an employer
                                       21
                                            discharges an employee, the wages earned and unpaid at the time of discharge are due and
                                       22
                                            payable immediately, and that if an employee voluntarily leaves his or her employment, his or her
                                       23
                                            wages shall become due and payable not later than 72 hours thereafter, unless the employee has
                                       24
                                            given 72 hours previous notice of his or her intention to quit, in which case the employee is
                                       25
                                            entitled to his or her wages at the time of quitting.
                                       26
                                                   61.     During the relevant time period, Defendants willfully failed to pay Plaintiff who is
                                       27
                                            no longer employed by Defendants her wages, earned and unpaid, either at the time of discharge,
                                       28

                                                                                          Page 8
                                                                                        COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 11 of 16 Page ID #:33



                                        1   or within 72 hours of her leaving Defendants’ employ.

                                        2          62.     Plaintiff’s final paychecks did not include all wages owed to Plaintiff.

                                        3          63.     Defendants’ failure to pay Plaintiff her wages earned and unpaid at the time of

                                        4   discharge is in violation of California Labor Code §§ 201 and 202.

                                        5          64.     California Labor Code § 203 provides that if an employer willfully fails to pay

                                        6   wages owed, in accordance with sections 201 and 202, then the wages of the employee shall

                                        7   continue as a penalty from the due date, and at the same rate until paid or until an action is

                                        8   commenced; but the wages shall not continue for more than 30 days.

                                        9          65.     Plaintiff is entitled to recover from Defendants their additionally accruing wages

                                       10   for each day they were not paid, at their regular hourly rate of pay, up to 30 days maximum

                                       11   pursuant to California Labor Code § 203.
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12                                  SEVENTH CAUSE OF ACTION
   LOS ANGELES, CALIFORNIA 90071




                                                                      Violation of California Labor Code § 226(a)
                                       13
        MATHEW & GEORGE




                                                                           Non-compliant Wage Statements
                                       14                                  (Plaintiff against all Defendants)
                                                   66.     Plaintiff incorporates all paragraphs above as though fully set forth herein.
                                       15
                                                   67.      At all material times set forth herein, California Labor Code § 226(a) provides that
                                       16
                                            every employer shall furnish each of his or her employees an accurate itemized wage statement in
                                       17
                                            writing showing nine pieces of information, including: (1) gross wages earned, (2) total hours
                                       18
                                            worked by the employee, (3) the number of piece-rate units earned and any applicable piece rate
                                       19
                                            if the employee is paid on a piece-rate basis, (4) all deductions, provided that all deductions made
                                       20
                                            on written orders of the employee may be aggregated and shown as one item, (5) net wages
                                       21
                                            earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the
                                       22
                                            employee and the last four digits of his or her social security number or an employee
                                       23
                                            identification number other than a social security number, (8) the name and address of the legal
                                       24
                                            entity that is the employer, and (9) all applicable hourly rates in effect during the pay period and
                                       25
                                            the corresponding number of hours worked at each hourly rate by the employee.
                                       26
                                                   68.     Defendants have intentionally and willfully failed to provide employees with
                                       27
                                            complete and accurate wage statements. The deficiencies include, among other things, the failure
                                       28

                                                                                         Page 9
                                                                                       COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 12 of 16 Page ID #:34



                                        1   to correctly identify the total hours worked and the gross wages earned by Plaintiff; and the meal

                                        2   and rest hours worked by Plaintiff.

                                        3             69.     As a result of Defendants’ violation of California Labor Code § 226(a), Plaintiff

                                        4   has suffered injury and damage to her statutorily-protected rights.

                                        5             70.     Specifically Plaintiff has been injured by Defendants’ intentional violation of

                                        6   California Labor Code § 226(a) because he was denied both her legal right to receive, and her

                                        7   protected interest in receiving, accurate, itemized wage statements under California Labor Code §

                                        8   226(a).

                                        9             71.     Plaintiff was also injured as a result of having to bring this action to attempt to

                                       10   obtain correct wage information following Defendants' refusal to comply with many of the

                                       11   mandates of California’s Labor Code and related laws and regulations.
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12             72.     Plaintiff is entitled to recover from Defendants the greater of her actual damages
   LOS ANGELES, CALIFORNIA 90071




                                       13   caused by Defendants’ failure to comply with California Labor Code § 226(a), or an aggregate
        MATHEW & GEORGE




                                       14   penalty not exceeding four thousand dollars.

                                       15             73.     Plaintiff is also entitled to injunctive relief to ensure compliance with this section,

                                       16   pursuant to California Labor Code § 226(g).

                                       17                                       EIGHTH CAUSE OF ACTION

                                       18                   Violation of California Business & Professions Code § 17200, et seq.

                                       19                                                (Against all Defendants)

                                       20             74.     Plaintiff incorporates all paragraphs above as though fully set forth herein.

                                       21             75.     Defendants, and each of them, are “persons” as defined under Business &

                                       22   Professions Code § 17021.

                                       23             76.     Defendants’ conduct, as alleged herein, has been, and continues to be, unfair,

                                       24   unlawful, and harmful to Plaintiff and to the general public. Plaintiff seeks to enforce important

                                       25   rights affecting the public interest within the meaning of Code of Civil Procedure § 1021.5.

                                       26             77.     Defendants’ activities, as alleged herein, are violations of California law, and

                                       27   constitute unlawful business acts and practices in violation of California Business & Professions

                                       28   Code § 17200, et seq.

                                                                                            Page 10
                                                                                          COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 13 of 16 Page ID #:35



                                        1          78.     A violation of California Business & Professions Code § 17200, et seq. may be

                                        2   predicated on the violation of any state or federal law. All of the acts described herein as

                                        3   violations of, among other things, the California Labor Code and Industrial Welfare Commission

                                        4   Wage Orders, are unlawful and in violation of public policy; and in addition are immoral,

                                        5   unethical, oppressive, fraudulent and unscrupulous, and thereby constitute unfair, unlawful and/or

                                        6   fraudulent business practices in violation of California Business and Professions Code § 17200, et

                                        7   seq.

                                        8          Failing to Pay Overtime

                                        9          79.     Defendants’ failure to pay overtime compensation and other benefits in violation

                                       10   of Cal. Labor Code §§ 510, 1197, 1198, Penal Code §§ 484 and 532 (obtaining labor through

                                       11   false pretenses), constitutes unlawful and/or unfair activity prohibited by Business and
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12   Professions Code § 17200, et seq.
   LOS ANGELES, CALIFORNIA 90071




                                       13          Failing to Provide Accurate Itemized Wage Statements
        MATHEW & GEORGE




                                       14          80.     Defendants’ failure to provide accurate itemized wage statements in accordance

                                       15   with Labor Code § 226, as alleged above, constitutes unlawful and/or unfair activity prohibited by

                                       16   Business and Professions Code § 17200, et seq.

                                       17          Failing to Pay Minimum Wages

                                       18          81.     Defendants’ policies and practices of not paying at least minimum wages violate

                                       19   California Labor Code §§ 1194, 1197 and 1197. This includes, but is not limited to, time Plaintiff

                                       20   worked off-the-clock.

                                       21          Failing to Timely Pay Wages Upon Termination

                                       22          82.     Defendants’ failure to timely pay wages in accordance with Labor Code §§ 201,

                                       23   202 and 203, as alleged above, constitutes unlawful and/or unfair activity prohibited by Business

                                       24   and Professions Code § 17200, et seq.

                                       25          83.     By and through their unfair, unlawful and/or fraudulent business practices

                                       26   described herein, Defendants, have obtained valuable property, money and services from Plaintiff

                                       27   and have deprived Plaintiff of valuable rights and benefits guaranteed by law, all to his detriment.

                                       28          84.     Plaintiff suffered monetary injury as a direct result of Defendants’ wrongful

                                                                                        Page 11
                                                                                      COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 14 of 16 Page ID #:36



                                        1   conduct.

                                        2          85.     Plaintiff is entitled to, and does, seek such relief as may be necessary to disgorge

                                        3   the profits which the Defendants have acquired, or of which Plaintiff has been deprived, by means

                                        4   of the above-described unfair, unlawful and/or fraudulent business practices. Plaintiff is not

                                        5   obligated to establish individual knowledge of the unfair practices of Defendants in order to

                                        6   recover restitution.

                                        7          86.     Plaintiff is further entitled to and do seek a declaration that the above described

                                        8   business practices are unfair, unlawful and/or fraudulent, and injunctive relief restraining

                                        9   Defendants, and each of them, from engaging in any of the above-described unfair, unlawful

                                       10   and/or fraudulent business practices in the future.

                                       11          87.     Pursuant to California Business & Professions Code § 17200, et seq., Plaintiff is
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12   entitled to restitution of the wages withheld and retained by Defendants during a period that
   LOS ANGELES, CALIFORNIA 90071




                                       13   commences four years prior to the filing of this complaint; a permanent injunction requiring
        MATHEW & GEORGE




                                       14   Defendants to pay all outstanding wages due to Plaintiff; an award of attorneys’ fees pursuant to

                                       15   California Code of Civil Procedure § 1021.5 and other applicable laws; and an award of costs.

                                       16                                                 PRAYER

                                       17          1.      For damages according to proof, including loss of earnings, deferred

                                       18   compensation, and other employment benefits;

                                       19          2.      For interest on the amount of losses incurred in loss of earnings, deferred

                                       20   compensation, and other employee benefits at the prevailing legal rate;

                                       21          3.      For general damages, including, but not limited to, damages for physical injuries

                                       22   and/or physical sickness, according to proof;

                                       23          4.      For other special damages according to proof, including but not limited to

                                       24   reasonable medical expenses;

                                       25          5.      For statutory penalties;

                                       26          6.      For punitive damages according to proof;

                                       27          7.      For costs incurred by Plaintiff, including reasonable attorneys’ fees and costs of

                                       28   suit, in obtaining the benefits due Plaintiff and for violations of Plaintiff’s civil rights as set

                                                                                          Page 12
                                                                                        COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 15 of 16 Page ID #:37



                                        1   forth above; and pursuant to the Labor Code §§ 1194(a);

                                        2          8.      That the Court declare, adjudge and decree that Defendants violated California

                                        3   Business and Professions Code §§ 17200, et seq. by failing to provide Plaintiff all meal and rest

                                        4   periods and failing to pay for all missed meal and rest periods; by failing to pay overtime; by

                                        5   failing to pay minimum wages; by failing to pay timely and earned wages upon termination; by

                                        6   failing to provide accurate itemized wage statements; and by failing to pay all business-related

                                        7   expenses.

                                        8          9.      For restitution of unpaid wages to Plaintiff and prejudgment interest from the day

                                        9   such amounts were due and payable;

                                       10          10.     For reasonable attorneys’ fees and costs of suit incurred herein pursuant to

                                       11   California Code of Civil Procedure § 1021.5;
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12          11.     For such other and further relief as the court may deem just, proper, and such
   LOS ANGELES, CALIFORNIA 90071




                                       13   other and further relief as the Court deems just and proper.
        MATHEW & GEORGE




                                       14
                                                                                         Respectfully Submitted,
                                       15

                                       16   Dated: October 8, 2019                       MATHEW & GEORGE

                                       17
                                                                                 By:__________________________________
                                       18                                        Abraham Mathew, Attorney for Plaintiff,
                                                                                 RAVEN JACKSON
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                       Page 13
                                                                                     COMPLAINT
                                     Case 2:19-cv-09833-DSF-JEM Document 1-2 Filed 11/15/19 Page 16 of 16 Page ID #:38



                                        1                                   DEMAND FOR JURY TRIAL

                                        2         Plaintiff hereby respectfully demands a jury trial.

                                        3
                                                                                        Respectfully Submitted,
                                        4

                                        5   Dated: October 8, 2019                      MATHEW & GEORGE

                                        6
                                                                                        By:__________________________________
                                        7
                                                                                            Abraham Mathew, Attorney for Plaintiff,
                                        8                                                   RAVEN JACKSON
                                        9

                                       10

                                       11
500 SOUTH GRAND AVENUE, SUITE 2050




                                       12
   LOS ANGELES, CALIFORNIA 90071




                                       13
        MATHEW & GEORGE




                                       14

                                       15

                                       16

                                       17

                                       18
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28

                                                                                       Page 14
                                                                                     COMPLAINT
